Hr. Justice Dickey: I dissent from the conclusion of the court. At a subsequent term, a rehearing having been granted in this case, the following additional opinion was filed: Per Cubiam: A rehearing having been granted in this case, and a re-argument had, the questions involved have received our further consideration. On full consideration of the additional arguments which have been presented, we find no reason to change the conclusion at which we before arrived, and still adhere to our former opinion and decision. The question of the loss of title by the railroad company to the property condemned, because of its abandonment or nonuser by the company, has been pressed upon our attention. This passed without notice in the former opinion, because we did not regard any such issue to be really presented by the pleadings and proofs. The scope of the bill was, that there had never been any acquisition of title by the railroad company by the condemnation proceedings, and to have them set aside as void ab initio. It is true that there is a general averment in the bill that appellees were in the actual possession of the land, and that the railroad company had never taken possession of or used the land; but all that, and the small amount of corresponding evidence, was regarded but as incidental to and in support of the main claim: that there had never been any title acquired under the condemnation proceedings, because of their invalidity. We still so think, and that there is no such distinct issue as that of whether or not the company has lost title to the land by abandonment or non-user, properly before us, as the case is now presented. The decree is reversed, and the cause remanded for further proceedings consistent with this and the former opinion. Decree reversed.